                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


TRAVIS L. WATSON,                          )
                                           )
                     Plaintiff,            )
                                           )
              v.                           )             1:19CV1043
                                           )
JOHN DOE #1, et al.,                       )
                                           )
                     Defendants.           )


                                          ORDER

        The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on March 5, 2020, was served on the parties in this

action. (ECF Nos. 4, 5.) Plaintiff filed objections to the Magistrate Judge’s Recommendation.

(See ECF No. 6.)        The Court has appropriately reviewed the Magistrate Judge’s

Recommendation and has made a de novo determination in accord with the Magistrate Judge’s

Recommendation. The Court therefore adopts the Magistrate Judge’s Recommendation.

       IT IS THEREFORE ORDERED that this action is DISMISSED pursuant to 28

U.S.C. § 1915A for failing to state a claim upon which relief may be granted as to Defendants

John Doe #2, John Doe #3, Michelle Vasileeso, and Captain J.L. Rollins.

       IT IS FURTHER ORDERED that all claims not dismissed are transferred to the

United States District Court for the Eastern District of North Carolina for all further

appropriate proceedings

       This, the 2nd day of April 2020.

                                           /s/ Loretta C. Biggs
                                           United States District Judge
